 



EXHIBIT 10.3
EXECUTION COPY
THIRD AMENDMENT TO
PURCHASE AND SALE AGREEMENT
THIRD AMENDMENT, dated as of September 7, 2006 (this “Amendment”), to that
certain Purchase and Sale Agreement dated as of December 18, 2001, as amended by
a First Amendment to Purchase and Sale Agreement dated as of March 31, 2004, and
by a Second Amendment to Purchase and Sale Agreement dated as of October 22,
2004 (as so amended, the “Purchase and Sale Agreement”), by and among LAND
O’LAKES, INC., a Minnesota cooperative corporation (“LOL”), LAND O’LAKES PURINA
FEED LLC, a Delaware limited liability company (“Feed”), and PURINA MILLS, LLC,
a Delaware limited liability company, as originators (each an “Originator” and
collectively, the “Originators”), Feed, as initial Servicer, and LOL SPV, LLC, a
Delaware limited liability company, as purchaser (the “SPV Purchaser”).
W I T N E S S E T H:
     WHEREAS, pursuant to the Purchase and Sale Agreement, each of the
Originators has sold or contributed, and will continue to sell or contribute,
all of the Receivables and Related Rights that it owns, and from time to time
hereafter will own or that it will from time to time hereafter originate in the
ordinary course of each Originator’s respective businesses, to the SPV
Purchaser;
     WHEREAS, the SPV Purchaser has entered into an Amended and Restated
Receivables Purchase Agreement, dated as of March 31, 2004 (the “Existing
Receivables Purchase Agreement”), by and among the SPV Purchaser, as Seller,
Feed, as initial Servicer, CoBank, ACB, as Administrator, and any other Persons
that may, from time to time, be party thereto as Purchasers, pursuant to which,
among other things, the SPV Purchaser may sell to the Administrator, for the
benefit of the Purchasers, undivided interests in the Receivables and Related
Rights;
     WHEREAS, the parties to the Existing Receivables Purchase Agreement desire
to amend and restate the Existing Receivables Purchase Agreement on the terms
and conditions set forth in that certain Second Amended and Restated Receivables
Purchase Agreement, dated as of September 7, 2006 (the “Second Amended and
Restated Receivables Purchase Agreement”), by and among the SPV Purchaser, as
Seller, LOL, as initial Servicer, CoBank, ACB, as Administrator, and any other
Persons that may, from time to time, be party thereto as Purchasers;
     WHEREAS, the amendment and restatement of the Existing Receivables Purchase
Agreement also requires certain conforming amendments to the Purchase and Sale
Agreement; and
     WHEREAS, the parties to the Purchase and Sale Agreement desire to amend the
Purchase and Sale Agreement in the manner set forth herein;
     NOW, THEREFORE, the parties hereto hereby agree as follows:

-1-



--------------------------------------------------------------------------------



 



     1. Defined Terms. Terms defined in the Purchase and Sale Agreement and used
herein shall have the meanings given to them in the Purchase and Sale Agreement
(as the same may be amended hereby).
     2. Acknowledgment of and Consent to Second Amended and Restated Receivables
Purchase Agreement. Each of the parties hereto acknowledges and consents to the
amendment and restatement of the Existing Receivables Purchase Agreement on the
terms and conditions set forth in the Second Amended and Restated Receivables
Purchase Agreement
     3. Amendment to Definition of “Receivables Purchase Agreement” under the
Purchase and Sale Agreement. Each of the parties hereto agrees that all
references to the “Receivables Purchase Agreement” contained in the Purchase and
Sale Agreement shall be deemed to be references to the Second Amended and
Restated Receivables Agreement (as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time).
     4. Amendment to Purchase and Sale Agreement Regarding Servicer. Each of the
parties hereto accepts, acknowledges and ratifies the appointment of LOL as
Servicer under the Receivables Purchase Agreement and under the Purchase and
Sale Agreement. LOL accepts and agrees to perform the role of Servicer under the
Receivables Purchase Agreement and the Purchase and Sale Agreement. Each
reference to “Servicer” in the Purchase and Sale Agreement shall be to LOL,
acting in its capacity as Servicer.
     5. Amendment to Section 2.1(c) of the Purchase and Sale Agreement. The
Purchase and Sale Agreement is hereby amended by deleting clause (ii) in the
definition of “Cost Rate” contained in Section 2.1(c) of the Purchase and Sale
Agreement and replacing it with the following:
     “(ii) eighty-seven and one half (87.5) basis points.”
     6. Amendment to Section 4.1(h) of the Purchase and Sale Agreement. Section
4.1(h) of the Purchase and Sale Agreement is hereby amended by deleting the
legend set forth therein and replacing it with the following legend:
THE RECEIVABLES DESCRIBED HEREIN HAVE BEEN SOLD OR CONTRIBUTED TO LOL SPV, LLC,
PURSUANT TO A PURCHASE AND SALE AGREEMENT, DATED AS OF DECEMBER 18, 2001, AS
AMENDED FROM TIME TO TIME, BY AND BETWEEN LOL SPV, LLC, LAND O’LAKES, INC., LAND
O’LAKES PURINA FEED LLC, AND PURINA MILLS, LLC; AN OWNERSHIP AND SECURITY
INTEREST IN THE RECEIVABLES DESCRIBED HEREIN HAS BEEN GRANTED AND ASSIGNED TO
COBANK, ACB, AS ADMINISTRATOR, PURSUANT TO A SECOND AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT DATED AS OF SEPTEMBER 7, 2006, AS AMENDED FROM
TIME TO TIME, BY AND AMONG LOL SPV, LLC (AS SELLER), LAND O’LAKES, INC. (AS
INITIAL SERVICER), COBANK, ACB, AND THE OTHER PURCHASERS FROM TIME TO TIME PARTY
THERETO; AND COBANK, ACB (AS ADMINISTRATOR);

-2-



--------------------------------------------------------------------------------



 



     7. Conditions to Effectiveness. This Amendment shall become effective on
the date (the “Amendment Effective Date”) on which the following conditions have
been satisfied:
(a) Execution and Delivery of Documents. Each of the Originators shall have
executed and delivered this Amendment to SPV Purchaser, and the Administrator
shall have received a copy of this Amendment executed by each of the Originators
and the SPV Purchaser.
(b) Effectiveness of Second Amended and Restated Receivables Purchase Agreement.
The SPV Purchaser and the Administrator shall have received reasonably
satisfactory evidence that the Second Amended and Restated Receivables Purchase
Agreement has become effective.
(c) Representations and Warranties. The SPV Purchaser shall be satisfied that
the representations and warranties set forth in Section 8 hereof are true and
correct on and as of the Amendment Effective Date.
     8. Representations and Warranties. To induce the SPV Purchaser to enter
into this Amendment, by its signature below, each of the Originators hereby
represents and warrants to the SPV Purchaser that:
(a) This Amendment has been duly executed and delivered by each of the
Originators. The execution and delivery by each of the Originators of this
Amendment has been duly authorized by proper proceedings, and this Amendment
constitutes the legal, valid and binding obligation of each of the Originators,
enforceable against each Originator in accordance with its terms.
(b) The execution and delivery by each of the Originators of this Amendment and
the performance by each of the Originators of this Amendment and the Purchase
and Sale Agreement, as amended hereby, (i) are within the corporate or other
legal authority of such Person, (ii) have been duly authorized by all necessary
corporate or other proceedings and (iii) do not and will not conflict with or
result in any breach or contravention of any Applicable Law or any Contractual
Obligation or operating agreement or other governing document of each
Originator.
(c) After giving effect to this Amendment, each of the representations and
warranties of each of the Originators contained in Article V of the Purchase and
Sale Agreement or in any certificate or report delivered pursuant to or in
connection with the Purchase and Sale Agreement was true in all respects as of
the date as of which it was made and is true in all respects on the date hereof
(except to the extent that such representations and warranties relate expressly
to an earlier date).

-3-



--------------------------------------------------------------------------------



 



(d) After giving effect to this Amendment, no Unmatured Termination Event or
Termination Event has occurred and is continuing.
(e) Each of the Originators’ obligations and liabilities to the SPV Purchaser
and the Administrator, as evidenced by or otherwise arising under the Purchase
and Sale Agreement or the Transaction Documents, are hereby ratified and
confirmed in all respects.
     10. Severability; Headings. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The section and
subjection headings used in this Amendment are for convenience of reference only
and are not to affect the construction hereof or to be taken into consideration
in the interpretation hereof.
     11. Continuing Effect of Other Documents. This Amendment shall not
constitute an amendment or waiver of any other provision of the Purchase and
Sale Agreement not expressly referred to herein and shall not be construed as a
waiver or consent to any further or future action on the part of any Originator
that would require a waiver or consent of the SPV Purchaser (with the consent of
the Administrator). Except as expressly amended, modified and supplemented
hereby, the provisions of the Purchase and Sale Agreement are and shall remain
in full force and effect.
     12. GOVERNING LAW. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE
PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF MINNESOTA (WITHOUT GIVING EFFECT TO THE CONFLICT
OF LAWS PRINCIPLES THEREOF).
     13. Miscellaneous. From and after the date hereof, each reference to the
Purchase and Sale Agreement in the Purchase and Sale Agreement and the other
Transaction Documents shall be deemed to be a reference to the Purchase and Sale
Agreement as modified by this Amendment. This Amendment may be executed in any
number of counterparts, but all of such counterparts shall together constitute
but one and the same agreement. Delivery of an executed counterpart of a
signature page by facsimile transmission shall be effective as delivery of a
manually executed counterpart of this Amendment. In making proof of this
Amendment, it shall not be necessary to produce or account for more than one
such counterpart.
[Signatures follow on next page.]

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

                LAND O’LAKES, INC. as Originator and as new Servicer
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            LAND O’LAKES PURINA FEED LLC, as Originator and as former Servicer
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            PURINA MILLS, LLC, as Originator
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            LOL SPV, LLC, as SPV Purchaser
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
  Title:    
 
       

-5-



--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND CONSENTED TO:
COBANK, ACB, as Administrator
By:                                                             
Name:                                                         
Title:                                                           

-6-